

114 HR 6128 IH: Water, Cosmetics, and Unwanted Pharmaceuticals Study Act
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6128IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Ms. Schakowsky introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Administrator of the Environmental Protection Agency to conduct a study on the
			 presence of pharmaceuticals and personal care products in sources of
			 drinking water.
	
 1.Short titleThis Act may be cited as the Water, Cosmetics, and Unwanted Pharmaceuticals Study Act. 2.Presence of pharmaceuticals and personal care products in sources of drinking waterSubsection (a) of section 1442 of the Safe Drinking Water Act (42 U.S.C. 300j–1) is amended by adding at the end the following:
			
				(11)Presence of pharmaceuticals and personal care products in sources of drinking water
 (A)StudyThe Administrator shall carry out a study on the presence of pharmaceuticals and personal care products in sources of drinking water, which shall—
 (i)identify pharmaceuticals and personal care products that have been detected in sources of drinking water and the levels at which such pharmaceuticals and personal care products have been detected;
 (ii)identify the sources of pharmaceuticals and personal care products in sources of drinking water, including point sources and nonpoint sources of pharmaceutical and personal care products;
 (iii)identify the effects of such pharmaceuticals and personal care products on humans, the environment, and the safety of drinking water; and
 (iv)identify methods to control, limit, treat, or prevent the presence of such pharmaceuticals and personal care products.
 (B)ConsultationThe Administrator shall conduct the study described in subparagraph (A) in consultation with the Secretary of Health and Human Services (acting through the Commissioner of Food and Drugs), the Director of the United States Geological Survey, the heads of other appropriate Federal agencies (including the National Institute of Environmental Health Sciences), and other interested stakeholders (including manufacturers of pharmaceuticals and personal care products and consumer groups and advocates).
 (C)ReportNot later than 4 years after the date of the enactment of this paragraph, the Administrator shall submit to the Congress a report on the results of the study carried out under this paragraph.
 (D)DefinitionsIn this paragraph: (i)The term personal care product has the meaning given the term cosmetic in section 201 of the Federal Food, Drug, and Cosmetic Act.
 (ii)The term pharmaceutical has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act.. 